 1
 2
 3
 4
 5
 6
 7
 8                   UNITED STATES DISTRICT COURT
 9                 CENTRAL DISTRICT OF CALIFORNIA
10
                                WESTERN DIVISION
11
12   QBE SPECIALTY INSURANCE               Case No.: CV 19-5365-DMG (PLAx)
13   COMPANY, a North Dakota
     corporation,                       ORDER RE STIPULATION OF
14                                      DISMISSAL OF ENTIRE ACTION,
15                 Plaintiff,           WITH PREJUDICE [FRCP
                                        41(a)(1)(A)(ii)] [18]
16       v.
17
     PK MANAGEMENT, LLC, a Delaware
18   limited liability company,
19
                   Defendant.
20
21
22
23
24
25
26
27
28
                                       1
 1         For good cause shown to the satisfaction of the Court, and upon the
 2   agreement of the parties, IT IS HEREBY ORDERED that:
 3         1.    This litigation and the operative Complaint filed herein are dismissed,
 4   with prejudice.
 5         2.    The Parties will each bear their own attorneys’ fees and costs.
 6   IT IS SO ORDERED.
 7
 8   DATED: September 10, 2019             ____________________________
                                           DOLLY M. GEE
 9                                         UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
